

FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT
This First Amendment (the “Amendment”) to the Stock Purchase Agreement (the
“Stock Purchase Agreement”) dated as of December 26, 2018, between Leveling 8
Inc (“Buyer”) and ADDvantage Technologies Group, Inc. (“Seller”) is dated as of
March 15, 2019.  Capitalized terms used but not defined in this Amendment shall
have the meanings given such terms in the Stock Purchase Agreement.
RECITALS
WHEREAS, the parties hereto desire to amend the Stock Purchase Agreement in
order to reflect their agreement with respect to:  (a) the form of the
Collateral Agreements and the Transition Services Agreement; (b) the terms and
conditions upon which certain items of collateral to be held by Seller shall be
released from the Seller’s lien; (c) a reduction in the Purchase Price and the
Down Payment to take effect upon the closing of the sale to Guarantor or his
Affiliate of certain real property owned by two of the Companies; and (d) a
covenant by the Guarantor regarding the maximum amount of senior debt which can
burden the collateral of Seller.
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the foregoing, the parties hereto,
intending to be legally bound, agree as follows:
1. Section 2.06 of the Stock Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“Section 2.06 Collateral Agreements.
(a) Agreement to Form.  Buyer and Seller shall at the Closing cause to be
executed and delivered the mortgages, pledge agreement and account control
agreement substantially in the form of Exhibits C, D and E, respectively, to
this Agreement with such changes thereto as may be agreed by the parties or as
many be reasonably requested by Seller in order to comply with applicable state
Law (collectively, the “Collateral Agreements”) under which Buyer, Guarantor and
their Affiliates will grant Seller at Closing the following liens and security
interests:
(i) a first priority security interest in Guarantor’s (or his Affiliate’s)
securities account with Charles Schwab (or any successor broker approved by
Buyer and Seller), having a fair market value of One Million Five Hundred
Thousand Dollars ($1,500,000) on the Closing Date (the “Securities
Account Collateral”);
(ii) a first priority security interest in the Two Million Five Hundred and Two
Thousand Nine Hundred and Two (2,502,902) shares of Seller’s common stock owned
by Guarantor or his Affiliates (the “Pledged Stock”); and
(iii) a second lien on the real properties owned by the Companies, the Guarantor
or their Affiliates as described on Schedule 2.06 hereto (the “Real Property
Collateral”).

--------------------------------------------------------------------------------

(b) Release Amounts and Conditions.  The Seller shall release from its lien the
collateral set forth on Schedule 2.06 at the request of Buyer when the Buyer has
been credited with payments equal to the Release Amount with respect to the item
of collateral as to which the Buyer has requested release in accordance with the
following:
(i) prepayments of principal by Buyer on the Promissory Note which are not
scheduled  payments of principal and interest under the Promissory Note shall be
credited to an item of Collateral as designated in writing by Buyer to Seller;
(ii) regularly scheduled payments of principal by Buyer on the Promissory Note
shall be credited to an item of Real Property Collateral as designated in
writing by Buyer to Seller;
(iii) Buyer may not cause the release of the Seller’s lien on the Securities
Account until after the Pledged Stock has been released.
2. The definition of “Transition Services Agreement” as set forth in Article I
of the Agreement shall be deleted in its entirety and replaced with the
following:
“Transition Services Agreement” means the Transition Services Agreement
substantially in the form of Exhibit F to this Agreement with such changes
thereto as may be agreed by the parties.
3. The following definitions shall be added to Article I of the Agreement:
“Pledged Stock” has the meaning set forth in Section 2.06.
“Real Property Collateral” has the meaning set forth in Section 2.06.
“Securities Account Collateral” has the meaning set forth in Section 2.06.
4. A new Subsection 2.04(e) shall be added to the Agreement:
(e) Adjustments Upon the Sale of the Sedalia, Missouri or Warminster,
Pennsylvania Properties.  In the event the Sedalia, Missouri real property owned
by ADDvantage Missouri or the Warminster, Pennsylvania property owned by NCS is
sold to Guarantor or his Affiliate before the Closing, then effective upon the
closing of the sale of such properties, the Purchase Price and the Down Payment
under this Agreement shall each be reduced by all cash amounts paid on or before
the Closing to ADDvantage Missouri or NCS for the purchase of such properties. 
This adjustment shall have no effect upon the Promissory Note or the Target
Amount.
5. Subsection 12(a) of the form of Guarantee attached to the Agreement as
Exhibit A shall be deleted in its entirety and replaced with the following:
a. Permit the secured indebtedness which has priority over the lien or security
interest of the Creditor in all of the Real Property Collateral (as such term is
defined in the Stock Purchase Agreement) (the “Senior Indebtedness”) to exceed
$5,420,000 in the aggregate at the Closing, or

--------------------------------------------------------------------------------

thereafter to exceed an amount equal to $5,420,000 less all payments made
against such Senior Indebtedness after the Closing, it being the intent of the
parties that the Senior Indebtedness shall be at its maximum amount at the
Closing and shall be reduced thereafter as payments are made against it.
6. Schedule 2.06 to the Stock Purchase is hereby deleted and replaced with
Schedule 2.06 attached hereto.
7. Except as amended hereby, the terms of the Stock Purchase Agreement are
unchanged and remain in full force and effect.
Executed and effective as of the day and year set forth above.
LEVELING 8 INC


By: /s/ David E. Chymiak


ADDvantage Technologies Group, Inc.


By: /s/ Joseph E. Hart



The undersigned, a guarantor of the obligations of Leveling 8 Inc under the
Stock Purchase Agreement, hereby acknowledges and consents to this Amendment.
/s/ David E. Chymiak
David E. Chymiak, an individual



--------------------------------------------------------------------------------





Exhibit C


Real Estate Mortgage
WHEN RECORDED RETURN TO:
Hall Estill
320 S Boston Avenue
Suite 200 Tulsa, OK 74103
Attention: Del Gustafson
 

 MORTGAGE WITH POWER OF SALE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING
A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
THE LENDER TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN
A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.
David Chymiak, LLC, an Oklahoma limited liability company (together with its
successors and permitted assigns "Mortgagor") makes and delivers this Mortgage
to ADDvantage Technologies Group, Inc., an Oklahoma corporation, and its
successors and assigns (collectively, "Lender").  This instrument is made in
connection with the Promissory Note.
Leveling 8 Inc, an Oklahoma corporation (“Maker”), and Lender are parties to
that certain Stock Purchase Agreement dated as of December 26, 2018 (the “Stock
Purchase Agreement”) pursuant to which Lender has loaned Maker the sum of Six
Million Three Hundred Seventy-Five Thousand Dollars ($6,375,000) (the “Loan”),
as evidenced by that certain Promissory Note of even date herewith executed by
Maker for such amount in favor of Lender (the “Promissory Note”).


In order to secure payment and performance of the Indebtedness and the other
Obligations (as such terms are defined below), Mortgagor mortgages to Lender the
Real Property, and grants to Lender a security interest in all of Mortgagor's
now or hereafter acquired right, title and interest in the Personal Property.
Lender acknowledges that this Mortgage is subordinated to that certain [Describe
Mortgage in favor of Prime Lender.] (the “Senior Mortgage”).  The Mortgagor
shall not make or permit any increases in the indebtedness secured by the Senior
Mortgage or any amendments of the Senior Mortgage without receiving the prior
written consent of Lender, which consent shall not be unreasonably withheld.
Lender will (unless otherwise required by applicable law) release this Mortgage
within 30 days after the Termination Date, at Mortgagor's expense.
Mortgagor acknowledges receiving good and valuable benefit and consideration as
an affiliate of Maker, including the Indebtedness, to execute and deliver this
Mortgage.  Mortgagor's mailing address is:  _______________; and Lender's
mailing address is:  1221 East Houston, Broken Arrow, OK 74012.


ARTICLE I.
Definitions
1

--------------------------------------------------------------------------------

1.1 Definitions.  Capitalized terms not otherwise defined herein will have the
meanings set forth in the Stock Purchase Agreement.  Each of the below
capitalized terms has the following meaning:
"Award" means all condemnation awards, judgments, decrees, or proceeds of any
sale in lieu of condemnation.
"Collateral" means the Property, whether now owned or hereafter acquired, and
all proceeds from such Property.
“Collateral Agreements” means this Mortgage and all other mortgages, deeds of
trust, security agreements, account control agreements and pledge agreements in
which Guarantor or his affiliates grant Lender a lien securing payment or
performance of the Indebtedness or any of the other Obligations.
“Default Rate” means fifteen percent (15%) per annum.
"Event of Default" means a default in timely payment or performance of the
Promissory Note or of this Mortgage or a default in timely payment or
performance by Maker of its obligations under the Stock Purchase Agreement or a
default in timely payment or performance of the Guaranty or of any of the
Collateral Agreements or the occurrence of an event of default under any other
mortgage or lien on the Property, including without limitation the Senior
Mortgage.
"Event of Default Period" means the period beginning on the occurrence of an
Event of Default and ending on the cure of the Event of Default.
"Foreclosure Statute" has the meaning set forth in Section 4.2 below.
"Guarantor" means David Chymiak, an individual, and The David E. Chymiak Trust.
“Guaranty” means the Guaranty and Covenant Agreement of even date herewith by
the Guarantor in favor of the Lender.
"Improvements" means all buildings, structures, fixtures and other improvements
now or hereafter located upon the Land.
"Indebtedness" means all obligations, liabilities and indebtedness of Maker
arising under the Promissory Note and all amounts becoming part of the
Indebtedness pursuant to the terms of this Mortgage.
"Land" means the land described in Exhibit A annexed to this Mortgage.
"Leases" means all rights, title, interests, estates, powers, privileges,
options and other benefits of Mortgagor in, to and under any lease, sublease,
license, rental and other use or occupancy agreements which now or hereafter
cover or affect any portion of the Property, together with all renewals,
extensions, modifications, amendments, subleases and assignments of such lease
agreements.
"Lender" means ADDvantage Technologies Group, Inc., an Oklahoma corporation, and
its successors and assigns.
“Maker” means Leveling 8 Inc, an Oklahoma corporation.
"Mortgage" means this Mortgage with Power of Sale, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, as amended, modified, restated and
extended.


2

--------------------------------------------------------------------------------

"Mortgagor" means David Chymiak, LLC, an Oklahoma limited liability company, and
its heirs, successors and permitted assigns.
“Obligations” means the Indebtedness and all obligations and liabilities of
Maker under the Stock Purchase Agreement and all obligations and liabilities of
Guarantor and his affiliates under the Guaranty and under the Collateral
Agreements, including without limitation the obligations and liabilities of
Mortgagor under this Mortgage.
"Payment Notice" means Lender's notice to Tenant of an Event of Default Period.
"Person" means a natural person, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
"Personal Property" means all (i) Awards, (ii) Leases, (iii) Collateral, (iv)
all insurance policies covering the Property, and all insurance proceeds from
any of the policies, and (v) all proceeds of the Personal Property described in
(i) – (iv).
"Prime Lender" means ____________________________.
"Promissory Note" means that certain Promissory Note, in the original principal
amount of $6,375,000 of even date herewith by Maker in favor of Lender, as
amended, modified, restated and extended.
"Property" means the Real Property and the Personal Property.
"Real Estate Taxes" means all ad valorem taxes, assessments and charges
(including ground rents, water and sewer rents, and all other recurring charge)
which may create a lien against the Property.
"Real Property" means, collectively, (i) the Land (as legally described in
Exhibit A annexed to this Mortgage), (ii) the Improvements, (iii) Leases, Rents
and Awards, (iv) all fixtures, accessions and appurtenances to the Land or
Improvements, (v) all easements and rights of way now or hereafter benefiting
the Land, (vi) all of Mortgagor's interest in any lands adjoining the Land,
(vii) all water and all of Mortgagor's water rights benefiting the Land, and
(viii) all rights, estates and privileges appurtenant or incident to the
foregoing.
"Rent" means all of the rents, income, receipts, revenues, issues, profits and
other sums of money that are now or at any time hereafter become due and payable
to Mortgagor under the terms of any Lease or arising or issuing from or out of
any Lease or from or out of the Property or any part thereof, including minimum
rents, additional rents, percentage rents, deficiency rents and liquidated
damages following default, payments in consideration for cancellation of a
Lease, security deposits (whether cash, one or more letters of credit, bonds or
other form of security), advance rents, all proceeds payable under any policy of
insurance covering loss of rents resulting from untenantability caused by
destruction or damage to the Property and all of Mortgagor's rights to recover
monetary amounts from any lessee in bankruptcy, including (i) rights of recovery
for use and occupancy and damage claims arising out of lease defaults, (ii)
rejection, disaffirmance, repudiation, and similar actions, under applicable
bankruptcy law and other statutes governing the rights of creditors, and (iii)
the immediate and continuing right to collect and receive all of the foregoing.
"Stock Purchase Agreement" means that certain Stock Purchase Agreement dated
December 26, 2018, between Maker as Buyer and Lender as Seller, as amended,
modified, restated and extended.
3

--------------------------------------------------------------------------------

"Tenant" means each occupant of any portion of the Land or Improvements under a
Lease.
"Termination Date" means the day on which Maker indefeasibly pays the
Indebtedness in full.
"Transferee" means any Person, including Lender, who takes title to any
Collateral after a Transfer Event.
"Transfer Event" means the conveyance of any Property to Lender or another
Person through a foreclosure (or deed in lieu), receivership, bankruptcy or
other voluntary or involuntary Mortgagor action.
"UCC" means Title _____ of the ______________, as amended, modified (whether by
the legislature or the court), superseded, repealed or re-codified.
1.2 Terms Generally; References and Titles.  References in this Mortgage to
"Articles," "Sections," "Exhibits" or "Schedules" will be to the Articles,
Sections, Exhibits or Schedules of this Agreement unless otherwise specifically
provided.  All Exhibits and Schedules annexed to this Mortgage are incorporated
in, and are a part of, this Mortgage for the purposes set forth in this
Mortgage.  Any term defined in this Mortgage may be used in the singular or
plural.  Words of any gender include all other genders. The terms "include,"
"includes," and "including" are followed by "without limitation".  Except as
otherwise specified or limited in this Mortgage, a reference to any Person
includes the successors and assigns of the Person.  Unless otherwise specified
all references "from" or "through" any date mean "from and including" or
"through and including" the date.  References to any statute or act include all
related current regulations and all amendments and any successor statutes, acts
and regulations.  References to any statute or act, without additional
reference, refer to federal statutes and acts of the United States.  References
to any agreement, instrument or document includes all schedules, exhibits,
annexes and other attachments to the agreement, instrument or document. Wherever
used in this Mortgage, unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein:  (i) the word “Mortgagor” shall
mean Mortgagor and/or any subsequent owner or owners of the Property; and (ii)
the word “Lender” shall mean Lender or any subsequent holder or holders of this
Mortgage or any of the Indebtedness.  This Mortgage shall be binding on
Mortgagor and all successors and assigns of Mortgagor and shall inure to the
benefit of Lender and all successors and assigns of Lender.


ARTICLE II.
Assignment of Leases and Rents
2.1 Assignment.  For the Indebtedness and other good and valuable consideration,
Mortgagor absolutely and unconditionally assigns and transfers to Lender (a) the
Leases, (b) the Rents, and (c) all guaranties of payment of the Rent.  Mortgagor
authorizes Lender to notify any Tenant at any time of this assignment of Leases,
Rents and guaranties.
2.2 Application of Rent.
(a)
Each Tenant may, until Lender delivers a Payment Notice, pay Rent directly to
Mortgagor (or its designee).  Mortgagor shall hold all Rent it (or its designee)
receives in trust for the benefit of Lender.  Unless Lender otherwise agrees,
Mortgagor may only use the Rent to satisfy obligations arising under the
Promissory Note, including payment of all Real Estate Taxes, insurance premiums,
maintenance and repair costs, for the Property.

(b)
After a Tenant receives a Payment Notice, Tenant shall pay directly to Lender
all Rent thereafter accruing.  Tenant is relieved of its obligations to pay
Mortgagor under any Lease to the extent of all Rent Tenant pays to Lender.

4

--------------------------------------------------------------------------------



(c)
Lender may use any Rent it receives for (in the priority and amounts as Lender
determines in its discretion):  (i) (1) the expenses to operate, maintain and
manage the Property, and (2) the expenses incident to taking and retaining
possession of the Property and collecting Rent; and (ii) the Obligations.  The
assignment in Section 2.1 above does not reduce the Indebtedness unless Lender
actually receives Rent and applies it to the Indebtedness.

(d)
Lender may, at its option and without impairing its rights under the assignment
in Section 2.1 above, release any Rent Lender receives to Mortgagor.

(e)
As between Mortgagor, Lender and any other Person, except a Tenant who has not
received a Payment Notice, the assignment in Section 2.1 above is absolute,
unconditional and presently effective.  Lender's delivery of a Payment Notice is
solely for the benefit and protection of each Tenant and does not otherwise
benefit or affect Mortgagor or any Person claiming through or under Mortgagor.

(f)
Lender is not required to institute legal proceedings to enforce the terms of
this Section.

2.3 No Third Party Beneficiary.  The assignment in Section 2.1 above is not made
for the benefit of any Person other than Lender.
2.4 Release and Termination.  The assignment in Section 2.1 above terminates
upon Lender's release of this Mortgage.
2.5 Rights of Prime Lender.  The rights of Lender under this Article II are
subject only to the rights of the Prime Lender.
ARTICLE III.
Leases
3.1 Terms.  Notwithstanding the terms of any Lease made on or after the date of
this Mortgage, each Lease is subordinate to this Mortgage and each Tenant shall,
if Lender elects, execute an instrument (in form and substance acceptable to
Lender in its sole discretion) subordinating the Tenant's leasehold interest to
Lender's liens and security interests.  No Leases may, unless Lender
specifically agrees in writing, impose obligations upon Lender or any Transferee
prior to or following a Transfer Event.
ARTICLE IV.
Remedies
4.1 Possession.  During an Event of Default Period, Lender may, at its option
(a) enter upon and take possession of the Property and (b) exercise, without
Mortgagor's interference, any rights which Mortgagor has with respect to the
managing, possessing, operating, leasing, protecting or preserving the
Property.  If Lender rents any of the Property, Lender will do so for the
account of Mortgagor, and Lender may deduct from the Rents all expenses and
liabilities Lender incurs in collecting the Rents and in managing, operating,
maintaining, protecting or preserving the Property.  Lender may apply any
remaining Rents to the Obligations in any manner Lender chooses.  If Lender
elects to take possession of the Property, then Mortgagor will quietly surrender
possession of the Property.  If Mortgagor fails to quietly surrender possession
of the Property, then Lender may invoke all legal remedies to dispossess
Mortgagor.
4.2 Foreclosure.  Mortgagor grants Lender a power of sale.  During an Event of
Default Period, Lender may foreclose the liens and security interests created by
this Mortgage in any manner provided at law or in equity, including in
accordance with the Oklahoma Power of Sale Mortgage
5

--------------------------------------------------------------------------------

Foreclosure Act (as amended, replaced or re-codified, the "Foreclosure
Statute").  If the Foreclosure Statute is no longer in force or effect, then, in
addition to Lender's other rights at law or in equity, Lender may foreclose
pursuant to the rules set forth in the last effective Foreclosure Statute.  In
addition to the power of sale and non-judicial foreclosure rights granted to 
Lender, if  Lender desires, then Lender may file suit on the Obligations and for
the foreclosure of the liens and security interests created by this Mortgage
4.3 Receiver.  In addition to all other remedies available to Lender at law or
in equity or under any of the Collateral Agreements, during an Event of Default
Period, (a) without notice to Mortgagor, (b) whether or not Mortgagor or Maker
is solvent, (c) whether or not Mortgagor has committed fraud or mismanaged the
Property, (d) even if the Property is sufficient to repay the Obligations, and
(e) without filing any proceeding other than a proceeding seeking the
appointment of a receiver, Lender will be entitled to the appointment of a
receiver or receivers for the Property and the Rents.  Mortgagor irrevocably
consents to the appointment of a receiver and waives all defenses to Lender’s
application for a receiver.  During a receivership for the Property, Mortgagor
irrevocably consents to (i) Lender commencing any additional proceeding to
enforce any other right or remedy available to Lender, at law or in equity, and
(ii) Lender conducting a non-judicial sale of the Collateral pursuant to the
Foreclosure Statute.  This Section is an express condition upon which Lender has
extended to Maker the loan evidenced by the Promissory Note.
4.4 Proceeds of Sale.  Unless otherwise required by applicable law, the proceeds
of any sale of the Property in foreclosure of the liens and security interests
evidenced by this Mortgage will be:
FIRST, applied to the payment of all costs of the sale; SECOND, applied to the
Obligations, in the order Lender elects, until the Obligations are paid and
satisfied in full; and THIRD, the remainder, if any, paid to any Person
(including Mortgagor) as required by applicable law.
4.5 Lender as Purchaser.  Lender may purchase the Property at any foreclosure
sale.  In connection with any foreclosure sale, Lender may credit bid in an
amount up to the Indebtedness then owed to Lender.
4.6 Uniform Commercial Code.  During an Event of Default Period, Lender may
exercise its rights of enforcement with respect to the Collateral under the
UCC.  In addition to or in substitution for Lender's UCC rights and remedies:
(a)
Lender may enter upon the Property to take possession of, assemble and collect
the Collateral or to render it unusable;

(b)
Lender may require Mortgagor to assemble the Collateral and make it available at
the Property or any place Lender designates which is mutually convenient to
allow Lender to take possession or dispose of the Collateral;

(c)
Lender may mail written notice to Mortgagor ten (10) days prior to the date of
any sale of the Collateral, and such notice will constitute reasonable notice
under the UCC;

(d)
Lender need not take possession of the Collateral prior to any Transfer Event;

(e)
prior to applying Transfer Event proceeds to the Obligations, Lender may apply
the proceeds to the reasonable expenses (including Lender's legal expenses and
reasonable attorneys' fees, including allocated in-house counsel expenses)
incurred to collect and enforce the Obligations or to take possession of, hold
or prepare the Collateral for transfer;

(f)
Lender may dispose of the Collateral in a public or private sale (i) without
giving any warranties, and (ii) may disclaim all warranties, including
warranties of title, merchantability,


6

--------------------------------------------------------------------------------



    

 and fitness for a particular purpose, without adversely affecting the
commercial reasonableness of Lender's disposition of the Collateral; and



(g)
Mortgagor waives any claims based on the fact that (i) a private sale of the
Collateral results in less proceeds than a public sale, and (ii) the Collateral
is sold at a book (or other) loss to Mortgagor.

4.7 Delivery of Possession After Foreclosure.  Immediately after a Transfer
Event, Mortgagor and any Person claiming any Collateral interest by, through or
under Mortgagor, who is occupying or using the Property or other Collateral,
will become the tenant or lessee of the Transferee.  Subject to any
non-disturbance and attornment agreement between Lender and a Tenant, the
post-Transfer Event tenancy will be a tenancy at will, terminable at the will of
either Transferee or the tenant, at a daily fair market rental.  If any tenant
fails to surrender possession of the Collateral to Transferee after Transferee's
demand, then Transferee may institute and maintain an action for forcible entry
and detainer of the Property.
4.8 Fees and Expenses.  In any proceeding, judicial or otherwise, to foreclose
this Mortgage or enforce any other remedy of Lender under this Mortgage or under
any Collateral Agreement, there shall be allowed and included as an addition to
and a part of the Indebtedness in the decree for sale or other judgment or
decree all expenditures and expenses which are paid or incurred in connection
with the exercise by Lender of any of its rights and remedies hereunder
(including without limitation courts costs and attorneys’ fees) and the same
shall be secured by this Mortgage.




ARTICLE V.
NonBorrower Grantor
5.1 Nonborrower Grantor.  As Mortgagor is not the “Maker” under the Promissory
Note (with Mortgagor being referred to in this Section as “Nonborrower
Grantor”), such Nonborrower Grantor authorizes Lender to perform any of the
following acts at any time, all without notice to Nonborrower Grantor and
without affecting Lender’s rights or Nonborrower Grantor’s obligations under
this Mortgage:
(a)
Lender may alter any terms of the Promissory Note or any part of them, including
renewing, compromising, extending or accelerating, or otherwise changing the
time for payment of, or increasing or decreasing the rate of interest on, the
Promissory Note or any part of it;

(b)
Lender may take and hold security for the Promissory Note, accept additional or
substituted security for the Promissory Note, and subordinate, exchange,
enforce, waive, release, compromise, fail to perfect, sell or otherwise dispose
of any such security;



(c)
Lender may apply any security now or later held for the Promissory Note in any
order that Lender in its sole discretion may choose, and may direct the order
and manner of any sale of all or any part of it and bid at any such sale;



(d)
Lender may substitute, add or release any one or more guarantors or endorsers of
the Promissory Note;



(e)
Nonborrower Grantor waives:



7

--------------------------------------------------------------------------------

(i)
Any right it may have to require Lender to proceed against Maker, proceed
against or exhaust any security held from Maker, or pursue any other remedy in
Lender’s power to pursue;



(ii)
Any defense based on any legal disability of Maker, any discharge or limitation
of the liability of Maker to Lender, whether consensual or arising by operation
of law or any bankruptcy, reorganization, receivership, insolvency, or debtor
relief proceeding, or from any other cause, or any claim that Nonborrower
Grantor’s obligations exceed or are more burdensome than those of Maker;



(iii)
All presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, notices of acceptance of this Mortgage
and of the existence, creation, or incurring of new or additional indebtedness
of Maker, and demands and notices of every kind;



(iv)
Any defense based on or arising out of any defense that Maker may have to the
payment or performance of the Promissory Note or any part of it; and



(v)
Until the obligations under the Promissory Note have been paid and performed in
full, all rights of subrogation, reimbursement, indemnification and contribution
(contractual, statutory or otherwise), including any claim or right of
subrogation under the Bankruptcy Code (Title 11 of the U.S. Code) or any
successor statute, all rights to enforce any remedy that the Lender may have
against Maker, and all rights to participate in any security now or later to be
held by Lender for the Promissory Note.



(f)
Nonborrower Grantor assumes full responsibility for keeping informed of Maker’s
financial condition and business operations and all other circumstances
affecting Maker’s ability to pay and perform its obligations to Lender, and
agrees that Lender shall have no duty to disclose to Nonborrower Grantor any
information which Lender may receive about Maker’s financial condition, business
operations, or any other circumstances bearing on its ability to perform;



(g)
No provision or waiver in this Mortgage shall be construed as limiting the
generality of any other provision or waiver contained in this Mortgage; and



(h)
For purposes of this Article V, all references to the Promissory Note shall also
include any instrument or agreement executed by Maker subsequent to the date of
this Mortgage which is secured by this mortgage in accordance with the
provisions above.



ARTICLE VI.
Miscellaneous
6.1 Authorization to File Financing Statement.  Mortgagor authorizes Lender to
file in any jurisdiction a reproduction of this Mortgage or financing statements
covering the Collateral.
6.2 Fixture Filing.  This Mortgage is a financing statement filed as a fixture
filing.  For purposes of this Mortgage being a financing statement:  Mortgagor
is the debtor, Lender is the secured party, and the collateral is the Personal
Property and the Improvements.
6.3 Dealing with Successor.  If Mortgagor no longer owns the Collateral, then
Lender may,
8

--------------------------------------------------------------------------------

without notice to Mortgagor, deal with Mortgagor's successor in interest
concerning this Mortgage and the Obligations in the same manner as with
Mortgagor, without in any way vitiating or discharging Maker’s liability under
the Promissory Note or for the Obligations.  Notwithstanding the foregoing,
Lender does not consent to any transfer of the Collateral, except as Lender
hereafter agrees in writing.
6.4 Application of Obligations.  If this Mortgage or any of the Collateral
cannot lawfully secure any of the Obligations or if the liens or security
interests created by this Mortgage are invalid or unenforceable as to any of the
Obligations or any of the Collateral, then all payments made on the Obligations
will be applied first to all of the Obligations which are not secured by this
Mortgage or the Collateral.
6.5 Agents.  Lender may appoint one or more Persons as agent to perform any act
necessary or incidental to any sale of the Collateral, in the name and on behalf
of Lender.
6.6 Transfer Recitals.  All statements of fact in any instrument evidencing a
Transfer Event concerning (i) nonpayment of the Indebtedness, (ii) any Event of
Default, (iii) acceleration of the Indebtedness, or (iv) any other matter, are
prima facie evidence of the truth of the recited fact.
6.7 Priority.  Mortgagor represents and warrants that Mortgagor is well and
lawfully seized of the Property, has a good and indefeasible estate in fee
simple and has good right and full power and authority to execute and deliver
this Mortgage; that the Property is free and clear of all encumbrances, except
recorded easements and building and use restrictions of record, if any, taxes
and assessments not yet overdue and additionally except for the Senior
Mortgage.  Mortgagor shall make any further assurances of title that the Lender
may reasonably require and will warrant and defend the Property against all
lawful claims and demands whatsoever.
6.8 Insurance.  Until all Obligations are fully paid and performed, Mortgagor
shall keep the Property constantly insured against loss by fire, lightning and
windstorm, in companies and in a manner reasonably satisfactory to Lender, its
successors or assigns, for its full insurable value. Subject to the rights of
Prime Lender, all policies of insurance of whatsoever nature and whatsoever
amount taken out on the same shall be assigned and pledged to and deposited with
Lender, its successors or assigns, as collateral and additional security for the
payment and performance of the Obligations, interest and all sums hereby
secured, with loss payable clause satisfactory to Lender, its successors or
assigns, attached to such policy or policies, with loss, if any, payable to
Lender, its successors or assigns; and whether such policy or policies has been
actually assigned or not, it shall in case of loss be payable to Lender, its
successors or assigns, to the extent of its interest as Lender in said premises;
and Lender or its successors or its assigns may, at its option, assign all such
insurance policies to any Transferee; and in the event of loss under such policy
or policies, Lender or its successors or assigns shall have and is hereby
specifically given full power to settle or compromise claims thereunder and to
demand, receive and receipt for all moneys becoming payable thereunder and to
apply the amount so collected toward the payment of the Obligations hereby
secured, or in rebuilding or restoring the damaged Property, as Lender, its
successors or assigns, may elect, without affecting the lien of this Mortgage
for the full amount secured hereby before such damage or such payment ever took
place.  Mortgagor shall upon the signing of this Mortgage and at such other
times as shall be requested by Lender provide Lender with certificates of
insurance reflecting both the insurance coverages in place and Lender’s status
as loss payee.  No cancellation or alteration of any insurance policies shall be
made without Lender’s written consent thereto.  If Mortgagor fails to perform
its obligations under this Section 6.8, then Lender is hereby authorized, at its
option, to insure the Property, or any part thereof, and pay the costs of such
insurance.  Mortgagor agrees to refund to Lender all sums so paid upon demand
with interest accruing thereon at the Default Rate from the time the Lender paid
such costs, and such costs together with interest thereon shall become a part of
the Indebtedness.
9

--------------------------------------------------------------------------------

6.9 Taxes.  Mortgagor shall pay before the same shall become delinquent any and
all Real Estate Taxes, charges or assessments, general, local or special levied
by any competent public authority of the State of Oklahoma, or any county or
subdivision thereof, or of the United States of America, or other taxing
authority, upon the Real Property, or any part thereof, or upon Lender’s
interest therein, or which might become a lien thereon, to whomsoever assessed,
including personal taxes.  Mortgagor shall each year provide Lender with written
evidence, satisfactory to Lender, of the payment of all Real Estate Taxes.  If
Mortgagor fails to perform its obligations under this Section 6.9, then Lender
is hereby authorized, at its option, to pay such taxes on the Property. 
Mortgagor agrees to refund to Lender all taxes so paid upon demand with interest
accruing thereon at the Default Rate from the time the Lender paid such taxes,
and such taxes together with interest thereon shall become a part of the
Indebtedness.
6.10 No Transfers.  Until the Obligations are fully paid and performed,
Mortgagor shall not voluntarily or involuntarily sell, assign, transfer,
mortgage (except to Prime Lender) or convey the Property without Lender’s prior
written approval.
6.11 Appraisement.  In case of judicial foreclosure hereof and sale hereunder,
appraisement of the Property is hereby  expressly waived, or not waived, at the
sole option of Lender, such option to be exercised thereby at the time judgment
is entered in such foreclosure, or at any time prior thereto.
6.12 Sale in Parcels.  In case of any sale under this Mortgage by virtue of
judicial proceedings, power of sale or otherwise, the Property may be sold in
one parcel and as an entirety or in such parcels, manner or order as Lender in
its sole discretion may elect, and Mortgagor waives any and all rights which
Mortgagor may have to insist upon the sale of the Property in one parcel or in
separate parcels.
6.13 Condemnation Awards.  Mortgagor covenants and agrees that if at any time
all or any portion of the Property shall be taken or damaged under the power of
eminent domain, the Award received by condemnation proceedings for any property
so taken or any payment received in lieu of such condemnation proceedings paid
over and applied in the same manner set forth above with respect to insurance
proceeds.  Mortgagor, promptly upon obtaining knowledge of the institution of
any proceedings or negotiations for the condemnation of the Property, or any
portion thereof, will notify Lender in writing of the pendency of such
negotiations or proceedings.  Lender may participate in any such negotiations or
proceedings, and Mortgagor from time to time will execute and deliver to Lender
all instruments requested by Lender to permit such participation.
6.14 Notices.  All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third (3rd) day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid.  Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 6.14):
If to Lender:
ADDvantage Technologies Group, Inc.
1221 E. Houston
Broken Arrow, OK 74012
 
Facsimile:
918-251-0792
 
E-mail:
sfrancis@addvantagetech.com
                     



 
 

                     



10

--------------------------------------------------------------------------------






 

 

                     
If to Mortgagor:
David Chymiak, LLC
21553 E. Apache Street
Catoosa, Oklahoma 74015
 
 
E-mail:
dave@tulsat.com
                     



    6.15 Inspection.  Lender and any persons authorized by Lender shall have the
right to enter and inspect the Property at all reasonable times upon reasonable
prior notice to Mortgagor.
6.16 Indulgences, Extensions, No Waiver.  No failure by Lender to insist upon
the strict performance by Mortgagor of any of the terms and provisions hereof
shall be deemed to be a waiver of any of the terms and provisions hereof, and
Lender, notwithstanding any such failure, shall have the right thereafter to
insist upon the strict performance by Mortgagor of any and all of the terms and
provisions of this Mortgage to be performed by Mortgagor.  Neither Mortgagor nor
any other person now or hereafter obligated for the payment of the whole or any
part of the Indebtedness shall be relieved of such obligation by reason of the
failure of Lender to comply with any request of Mortgagor or of any other person
so obligated to take action to foreclose this Mortgage or otherwise enforce any
of the provisions of this Mortgage or of any Indebtedness, or by reason of the
release, regardless of consideration, of the whole or any part of the security
held for the indebtedness secured by this Mortgage, or by reason of any
agreement or stipulation between any subsequent owner or owners of the Property
and Lender extending, from time to time, the time of payment or modifying the
terms of the Loan Agreement or this Mortgage if the consent of Mortgagor has
been obtained in connection with such modification to the extent Mortgagor
remains liable for repayment of the Indebtedness, and in the latter event,
Mortgagor and all such other persons shall continue to be liable to make such
payments according to the terms of any such agreement of extension or
modification unless expressly released and discharged in writing by Lender. 
Regardless of consideration, and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Property, Lender may
release the obligation of anyone at any time liable for any or all of the
Indebtedness or any part of the security held for the Indebtedness and may from
time to time extend the time of payment or otherwise modify the terms of the
Loan Agreement, the Promissory Note and/or this Mortgage without, as to the
security for the remainder thereof, in any way impairing or affecting the lien
of this Mortgage or the priority of such lien, as security for the payment of
the indebtedness as it may be so extended or modified, over any subordinate
lien.  Lender may resort for the payment of the Indebtedness to any other
security therefor held by Lender in such order and manner as Lender may elect.
11

--------------------------------------------------------------------------------

6.17 Cumulative Remedies.  The rights of Lender arising under the clauses and
covenants contained in this Mortgage shall be separate, distinct and cumulative
and none of them shall be in exclusive of the other.  No act of Lender shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision, anything herein or otherwise to the contrary
notwithstanding.
6.18 Governing Law.  The Property located in the State of Oklahoma and the
parties hereto agree that this Mortgage shall be governed by and construed
according to the laws of the State of Oklahoma and applicable federal law.
6.19 Amendment.  This Mortgage cannot be changed except by an agreement in
writing signed by the party (i.e., Mortgagor or Lender) against whom enforcement
of the change is sought.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
12

--------------------------------------------------------------------------------




Mortgagor has executed this Mortgage on the date of the below acknowledgement.
David Chymiak, LLC,
An Oklahoma limited liability company
By:  
Name: _______________________________________
Title: _______________________________________
13

--------------------------------------------------------------------------------


ACKNOWLEDGMENTS
STATE OF _____________ )
) SS:
COUNTY OF ___________ )
The foregoing instrument was acknowledged before me this ___ day of
____________, 2019, by _______________, as ____________________ of David
Chymiak, LLC, an Oklahoma limited liability company.
_______________________________________
Notary Public
My Commission Expires:
_____________________
( S E A L )


 
14

--------------------------------------------------------------------------------


EXHIBIT A
Legal Description of Land




[To be provided]

















--------------------------------------------------------------------------------





Exhibit D
Pledge Agreement


PLEDGE AGREEMENT
(ADDvantage Shares)




THIS PLEDGE AGREEMENT (this “Agreement”) is made and entered into effective as
of _____________, 2019, by and between DAVID E. CHYMIAK, an individual and David
E. Chymiak, as Trustee of THE DAVID E. CHYMIAK TRUST (individually and
collectively, the “Pledgor”), and ADDVANTAGE TECHNOLOGIES GROUP, INC., an
Oklahoma corporation (“Pledgee”).


RECITALS:


A. Leveling 8 Inc, an Oklahoma corporation (“Buyer”), and Pledgee are parties to
that certain Stock Purchase Agreement dated as of December 26, 2018 (the “Stock
Purchase Agreement”) pursuant to which Pledgee has agreed to sell to Buyer, and
Buyer agreed to purchase from Pledgee, certain Shares (as defined in the Stock
Purchase Agreement), and Buyer has made and delivered to Pledgee Buyer’s
Promissory Note for the sum of Six Million Three Hundred Seventy-Five Thousand
Dollars ($6,375,000) (the “Note”), in payment of part of the Purchase Price for
the Shares ;


B. Capitalized terms used, and not otherwise defined herein, have the meanings
assigned to them in the Stock Purchase Agreement.


C. Pledgor is the sole owner of Buyer and will benefit from Pledgee’s acceptance
of the Note as part payment of the Purchase Price for the Shares;


D. To guarantee the payment and performance of the Note and the Transaction
Documents (as such term is defined in the Stock Purchase Agreement), Pledgor
(also referred to in this Agreement as the “Guarantor”) have executed that
certain Guaranty and Covenant Agreement of even date herewith in favor of
Pledgee (the “Guaranty”); and


E. To secure payment and performance of the Note and the Transaction Documents,
Buyer, Pledgor, Buyer and their affiliates, as applicable, have granted
mortgages and security interests to the Pledgee under certain Collateral
Agreements (as such term is defined in the Stock Purchase Agreement); and


F. In consideration of and as an inducement to Pledgee to accept the Note in
part payment of the Purchase Price for the Shares, Pledgor has agreed to pledge,
among other collateral, Two Million Five Hundred and Two Thousand Nine Hundred
and Two (2,502,902) shares of common stock of Pledgee as security for repayment
of the Note and for payment and performance of the obligations of Buyer, Pledgor
and their affiliates, as applicable, under the Transaction Documents.


NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto hereby agree as follows:

--------------------------------------------------------------------------------



1. Pledge.  In consideration of Pledgee’s acceptance of the Note, receipt of
which is hereby acknowledged, and to secure the payment and performance when due
of the obligations of Buyer to Pledgee under the Note and of the obligations of
Buyer, Guarantor and their affiliates, as applicable, under the Transaction
Documents, Pledgor hereby grants a first priority and exclusive security
interest to Pledgee in Two Million Five Hundred Two Thousand Nine Hundred and
Two (2,502,902) shares of Common Stock of Pledgee, together with all proceeds,
monies, income and benefits attributable to or accruing to said shares, which
Pledgor is or may hereafter become entitled to receive on account of said shares
(collectively, the “Pledged Shares”).  Pledgor appoints Pledgee as its
irrevocable attorney-in-fact (coupled with an interest) to arrange for the
transfer of the Pledged Shares on the books of the Pledgee in accordance with
the terms hereof, and Pledgor shall deliver to Pledgee the stock certificates
evidencing Pledgor’s record ownership of the Pledged Shares together with an
executed stock power in blank for each such certificate.


2. Representations and Warranties.  Pledgor represents and warrants to Pledgee
that:


(a) Pledgor has the right to pledge and transfer the Pledged Shares to Pledgee,
free and clear of any liens and encumbrances and without obtaining the consents
of any other person;


(b) Pledgor has full power and authority to grant to Pledgee a security interest
in the Pledged Shares without the consent of any other person;


(c) Pledgor authorizes Pledgee to make, execute, acknowledge, deliver and file
and record in the proper filing and recording places all such instruments,
including appropriate financing statements with respect to the security
interests created hereby, as may be required by the Uniform Commercial Code and
as may be necessary or as Pledgee may reasonably request in order to perfect and
preserve the security interests under this Agreement, and Pledgor shall execute
any filings and take any other action requested by Pledgee to evidence, perfect
and protect the security interest in the Pledged Shares granted under this
Agreement, including without limitation delivering to Pledgee possession of the
stock certificates evidencing the Pledged Shares together with an executed stock
power for each certificate authorizing the transfer of same; and


(d) The Pledged Shares constitute one hundred percent (100%) of the shares of
common stock of Pledgee owned of record by Pledgor.


3. Covenants.  Pledgor covenants and agrees with Pledgee that until the Note is
paid in full, Pledgor shall not, without first obtaining Pledgor’s written
consent:


(a) Create, permit, or suffer to exist, and shall defend the Pledged Shares
against, any lien, security interest, or other encumbrance on the Pledged
Shares, except the pledge and security interest of Pledgee, and shall defend
Pledgor’s and Pledgee’s respective rights in the Pledged Shares against the
claims of all persons and entities; or


(b) Sell, assign, pledge or transfer the Pledged Shares.
2

--------------------------------------------------------------------------------



4. Adjustments.  In the event that, during the term of this Agreement, any
change is declared or made in the capital structure of the Pledgee, all new,
substituted and additional membership interests, shares or other securities
issued to Pledgor by reason of any such change shall be held by Pledgee under
the terms of this Agreement in the same manner as the Pledged Shares originally
pledged hereunder.


5. Voting Rights, Dividends, etc.  So long as no Event of Default has occurred,
Pledgor shall have the right to vote the Pledged Securities, to give waivers and
consents with respect thereto, and to collect and receive for his own use all
dividends and other distributions paid in respect thereof, provided that, until
actually paid, all rights to such dividends and distributions shall remain
subject to the lien hereof.  Upon the occurrence of an Event of Default, and so
long as any Event of Default remains uncured after the expiration of any
applicable cure or grace period, Pledgor’s right to vote the Pledged Securities
and shall be suspended pending cure of such Event of Default, and all dividends
and distributions payable during the continuance of any such default shall be
applied directly in reduction of the indebtedness evidenced by the Note.


6. Default.  The term “Event of Default”, whenever used in this Agreement, shall
mean any of the following events or conditions:


(a) Buyer’s failure to pay the Note or any installment thereunder when due;


(b) Buyer’s, Pledgor’s or any of their affiliates’ failure, as applicable to
perform, observe or comply with any covenant, agreement or term contained in
this Agreement or in any of the Transaction Documents;


(c) any representation or warranty made by Buyer, Pledgor or any of their
affiliates, as applicable, in connection with this Agreement or with any of the
Transaction Documents proves incorrect as of the date of the making or issuance
thereof;


(d) Pledgor’s voluntary filing of a petition in bankruptcy or the filing of an
involuntary petition in bankruptcy against Pledgor; or


(e) The occurrence of an event of default by Buyer, Pledgor or any of their
affiliates under any of the Transaction Documents.


7. Remedies.  If any Event of Default shall have occurred and be continuing,
Pledgee, without being required to give any notice to Pledgor except as
hereinafter provided, may sell the Pledged Shares or any part thereof at public
or private sale for cash, upon credit or for future delivery, and Pledgee may be
the purchaser of any or all of the Pledged Shares so sold at public sale.
(a) Each such purchaser at any such sale shall hold the Pledged Shares sold
absolutely free from any claim or right on the part of Pledgor. Pledgor hereby
waives (to the extent permitted by law) all rights of redemption, stay or
appraisal and all other rights or remedies or formalities prescribed by law
relevant to the sale or disposition of the Pledged Shares (other than the right
to notice as set forth in subsection (b) below) which he has or may have under
any rule of law or statute now existing or hereafter adopted.
3

--------------------------------------------------------------------------------

(b) Pledgee shall give Pledgor ten (10) days’ prior written notice delivered in
person, by Registered or Certified U. S. Mail, return receipt requested or by
nationally recognized overnight courier service, of Pledgee’s intention to make
any such public or private sale or sales.  Such notice in case of public sale
shall state the time and place fixed for such sale.
(c) Any public sale shall be held at such time or times within ordinary business
hours and at such place or places as Pledgee may fix in the notice of such
sale.  At any such sale, the Pledged Shares or any portion thereof to be sold
may be sold in one lot as an entirety or in separate parcels as Pledgee may
determine.
(d) Pledgee shall not be obligated to make any sale of Pledged Shares if Pledgee
shall determine not to do so, regardless of the fact that notice of sale of
Pledged Shares may have been given.  Pledgee may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.
(e) In case the sale of all or any part of the Pledged Shares is made on credit
or for future delivery, the Pledged Shares so sold may be retained by Pledgee
until the sale price is paid by the purchaser or purchasers thereof, but Pledgee
shall not incur any liability in case any such purchaser or purchasers shall
fail to take up and pay for the Pledged Shares so sold and, in case of any such
failure, such Pledged Shares may be sold again upon like notice.
(f) As an alternative to exercising the power of sale herein conferred upon it,
Pledgee may proceed by a suit or suits at law or in equity to foreclose this
Agreement and to sell the Pledged Shares or any portion thereof, pursuant to a
judgment or decree of a court with jurisdiction.


(g) Pledgee shall have and may exercise any and all of the rights and remedies
of a secured party under the Uniform Commercial Code as adopted in the State of
Oklahoma ( the “UCC”) in addition to those rights and remedies set forth in this
Agreement, including, the right, as permitted under the UCC, to endorse the
Pledged Shares to Pledgee and retain the same as its own property.


8. Proceeds of Sale.  The proceeds of the Pledged Securities shall be applied by
Pledgee as follows:
First:  to the payment of any and all expenses of sale, including reasonable
compensation to Pledgee’s agents and attorneys employed in connection therewith;
Second:  to the payment of the Note; and
Third:  the balance, if any, of such proceeds shall be paid to Pledgor, his
heirs, personal representatives, and assigns, or as a court with jurisdiction
shall direct.


9. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when
4

--------------------------------------------------------------------------------

delivered by hand (with written confirmation of receipt); (b) when received by
the addressee if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by facsimile or e-mail of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.  Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section):


Pledgor: Pledgee:


David E. Chymiak, individually and as
Trustee of the David E. Chymiak Trust ADDvantage Technologies Group, Inc.
21553 E. Apache Street 1221 East Houston
Catoosa, OK  74015 Broken Arrow, OK  74012
Email:  dave@tulsat.com Email:  sfrancis@addvantagetech.com
Attn:  Chief Financial Officer


10. Miscellaneous.


(a) No right or remedy in this Agreement, the Note or the Guaranty is intended
to be exclusive of any other right or remedy, but every such right or remedy
shall be cumulative and shall be in addition to every right or remedy herein or
in the Note conferred or now or hereafter existing at law or in equity or by
statute.


(b) This Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective heirs, successors and assigns.


(c) No delay or omission by Pledgee to exercise any right or remedy shall impair
such right or remedy or other right or remedy or shall be construed to be a
waiver of any default or an acquiescence therein, and every right and remedy
herein conferred or now or hereafter existing at law, in equity or by statute
may be exercised separately or concurrently and in such order and as often as
may be deemed expedient by Pledgee.  Without limiting the generality of the
foregoing, the pursuit or exercise of any right or remedy herein or in the Note,
or by law or in equity, shall not be, and shall not be considered to be, an
election against, waiver or relinquishment of, any other right or remedy.


(d) The invalidity of any right or remedy in any jurisdiction shall not
invalidate such right or remedy in any other jurisdiction.  The invalidity or
unenforceability of any of the rights or remedies herein provided in any
jurisdiction shall not in any way affect the right to the enforcement in such
jurisdiction or elsewhere of any of the other rights or remedies herein
provided.


(e) Pledgor shall have no right to assign any rights or obligations under this
Agreement without the prior written consent of Pledgee.
5

--------------------------------------------------------------------------------



(f) ALL OBLIGATIONS, RIGHTS AND REMEDIES UNDER THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
OKLAHOMA WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF TO THE EXTENT
SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THOSE OF THE STATE OF OKLAHOMA.


[SIGNATURE PAGE FOLLOWING]
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor and Pledgee have executed this Agreement the day and
year first written above.


PLEDGOR:




___________________________________
David E. Chymiak, individually




THE DAVID E. CHYMIAK TRUST




By 
David E. Chymiak, Trustee




PLEDGEE:


ADDVANTAGE TECHNOLOGIES GROUP,
INC., an Oklahoma corporation


By: _________________________________


Name:_______________________________


Title:________________________________














































[SIGNATURE PAGE TO PLEDGE AGREEMENT]


7

--------------------------------------------------------------------------------



Exhibit E
Account Control Agreement


Securities Account Control Agreement


__________________________________________________________________


This Securities Account Control Agreement (the “Agreement”) is made and entered
into as of this ____ day of ___________, 2019, by and among David E. Chymiak, an
Individual, and David E. Chymiak, Trustee of The David E. Chymiak Trust
(individually, and collectively, the “Customer”), ADDvantage Technologies Group,
Inc., an Oklahoma corporation, (the “Creditor”), and Charles Schwab & Co., Inc.
(the “Broker”).  All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of Oklahoma as of the date of this
Agreement, and all terms defined in the UCC shall have the same meanings in this
Agreement as in the UCC, unless such terms are otherwise defined herein or the
context requires otherwise.


PREAMBLE:


A. Leveling 8 Inc, an Oklahoma corporation (“Buyer”), and Creditor are parties
to that certain Stock Purchase Agreement dated as of December 26, 2018 (the
“Stock Purchase Agreement”) pursuant to which Creditor has agreed to sell to
Buyer, and Buyer agreed to purchase from Creditor, certain Shares (as defined in
the Stock Purchase Agreement), and Buyer has made and delivered to Creditor
Buyer’s Promissory Note for the sum of Six Million Three Hundred Seventy-Five
Thousand Dollars ($6,375,000) (the “Note”), in payment of part of the Purchase
Price for the Shares.
B. Payment of the Note is guaranteed by Customer under that certain Guaranty and
Covenant Agreement of even date herewith (the “Guaranty”) and is secured by
various mortgages, security agreements and pledge agreements of even date
herewith (the “Collateral Agreements”).
C. As additional collateral to secure Buyer’s obligations to Creditor and to
secure the obligations of Buyer, Customer and their affiliates, as applicable,
under the Transaction Documents (as such term is defined in the Stock Purchase
Agreement), Customer has agreed to grant to Creditor a security interest in a
securities account maintained by Broker for Customer, and the parties are
entering into this Agreement to create and perfect such security interest.
NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound, the parties hereto agree as follows:


Section 1. The Securities Account.  Broker hereby represents, warrants and
covenants with Creditor that:


(a) Broker has established a securities account No. ____________ (together with
any successor or replacement account, the “Account”), which Account holds as of
the date hereof certain book-entry financial assets for which Customer has fully
paid.
1

--------------------------------------------------------------------------------



(b) The Account is and shall continue to be governed by the terms of the
brokerage account agreement or other form of customer agreement (the “Customer
Agreement”) executed by Customer for the benefit of Broker.


(c) In accordance with this Agreement, Broker agrees to register the Account on
its books and records with the title “ADDVANTAGE TECHNOLOGIES GROUP, INC. as
Secured Party of DAVID E. CHYMIAK and DAVID E. CHYMIAK, TRUSTEE OF THE DAVID E.
CHYMIAK TRUST”, with such abbreviations as may be required to comply with the
operating systems maintained by Broker for Customer.


(d) Attached hereto as Schedule A is a statement produced by Broker regarding
the securities or financial assets credited to the Account as of such
statement’s date.


(e) As of the date hereof, Broker has not received notice of any liens, claims,
or encumbrances with respect to the Account, except with respect to (i) Creditor
pursuant to this Agreement, and (ii) liens held by Broker or the clearing firm
pursuant to the Customer Agreement, and Broker has not confirmed any interest in
the Account to any person other than Creditor and Broker.


Section 2. Grant of Security Interest.  Customer grants Creditor a security
interest in the Account, and in all funds and financial assets, now or hereafter
in the Account and in all proceeds thereof, in order to secure any amounts,
whether principal, interest, default interest, fees or expenses or other
amounts, due Creditor under the Note or under any other Transaction Document and
to secure the right of Creditor to withdraw assets from the Account following
the occurrence of an event of default under the Note or any of the Transaction
Documents (“Default Event”).
Section 3. Control.
(a) Broker agrees to comply with all instructions originated by Creditor as to
the Account in accordance with the terms of this Agreement without further
consent by Customer.  Subject to restrictions set forth in other provisions of
this Agreement, Broker will also comply with instructions directing the
disposition of the funds and financial assets in the Account originated by
Customer or its authorized representative until such time as Creditor delivers a
Notice of Exclusive Control (as defined in Section 5(c) hereof) to Broker
pursuant to Section 5(c) hereof.  Broker will comply with, and is fully entitled
to rely upon an instructions from Creditor, even if such instruction is contrary
to any instruction that Customer may give or may have given to Broker.
(b) If at any time Broker shall receive from Creditor any Entitlement Order (as
defined in Section 8-102(a)(8) of the UCC) directing transfer or redemption of
any securities or financial asset held in the Account, Broker shall comply with
such Entitlement Order without the further consent of Customer.  If Customer is
otherwise entitled to issue an Entitlement Order and an Entitlement Order
conflicts with any Entitlement Order issued by Creditor, Broker shall follow the
Entitlement Orders issued by Creditor without the further consent of Customer.
2

--------------------------------------------------------------------------------

Section 4. Subordination of Rights and Priority of Broker’s Security Interest.


(a) Broker agrees that, at any time or times when the aggregate value of the
securities and financial assets in the Account, net of any margin or other debt
against the Account, shall be less than One Million Five Hundred Thousand
Dollars ($1,500,000), Broker shall not use, or permit the use of, any of the
securities or other assets held in the Account shall to be used to satisfy
obligations of Customer arising out of any activities in any of the Customer’s
accounts other than the Account.   


(b) Creditor acknowledges that pursuant to the terms of the Customer Agreement,
Customer has granted Broker a first priority, perfected security interest in the
Account to secure the payment of Customer’s obligations under such Customer
Agreement (the “Broker Indebtedness”).  Creditor further acknowledges and agrees
that satisfaction of an indebtedness owed by Customer to Creditor shall be
subordinated to the satisfaction of any Broker Indebtedness and shall be subject
in right of payment and discharge to the prior indefeasible payment in full of
any Broker Indebtedness.


Section 5. Maintenance of the Account.


(a) Statements, Confirmations and Proxies.  Broker shall provide to Creditor,
with duplicate copies to Customer, copies of statements of account,
confirmations and other material correspondence concerning the Account on a
monthly basis.  Unless otherwise specifically provided in this Agreement, Broker
shall send proxies to the Customer.  


(b) Restriction on Distributions.  Notwithstanding the Customer’s right to issue
instructions to the Broker prior to the delivery of a Notice of Exclusive
Control, Broker shall not, at any time without Creditor’s prior written consent,
make any deliveries of funds or securities to Customer from the Account
including, but not limited to, (w) cash distributions (including cash dividends
or interest paid on assets held in the Account); (x) stock dividends; (y)
distributions in property; or (z) cash returns of capital from the Account if
such deliveries would cause the aggregate value of the securities and financial
assets in the Account, net of any margin or other debt against the Account, to
be less than One Million Five Hundred Thousand Dollars ($1,500,000).


(c) Notice of Exclusive Control.  Creditor may at any time after the occurrence
of a Default Event give Broker a notice that Secured Party will exercise
exclusive control over the Account (each, a “Notice of Exclusive Control”)
substantially in the form of Exhibit A.  Upon receipt of a Notice of Exclusive
Control, Broker will stop complying with instructions directing the disposition
of the funds and financial assets in the Account originated by Customer or its
authorized representative and will take all instructions with respect to the
Account solely from Creditor.  A Notice of Exclusive Control shall be deemed
received by Broker only upon telephonic confirmation to Creditor of its receipt
by an authorized person at Broker to whom such Notice of Exclusive Control was
delivered as provided herein. 
(d) Voting Rights.  Creditor shall not direct Broker with respect to the voting
of any securities or financial assets held in the Account unless and until a
Notice of Exclusive Control has been delivered to Broker.
3

--------------------------------------------------------------------------------



(e) Tax Reporting.  All items of income, gain, expense and loss recognized in
the Account shall be reported to the Internal Revenue Service and all state and
local taxing authorities under the name and taxpayer identification number of
the Customer.


Section 6. Broker’s Responsibility


(a) This Agreement does not create any obligation of Broker except those
expressly set forth in this Agreement.  Without limiting the generality of the
foregoing, Broker shall not be subject to, nor have any duty or obligation
whatsoever of any kind or character to have knowledge of or recognize, the terms
of any agreement between Customer and Creditor.


(b) Broker may rely and shall be protected in acting upon any notice,
instruction, or other communication provided either by Creditor or Customer, as
the case may be, including, without limitation, the Notice of Exclusive Control
which it reasonably believes to be genuine and authorized; provided, however,
that Broker (i) shall not accept instructions to transfer securities or other
assets in the Account to another account controlled by Broker, to another
broker, broker-dealer, or to any other party, (ii) shall not apply for asset
withdrawal privileges related to the Account (other than any privileges which
may be granted to Broker under the Customer Agreement), and (iii) shall not
accept instructions to apply for any margin loan from Customer secured by assets
in the Account.


(c) Broker will not be liable to Customer for complying with a Notice of
Exclusive Control or with instructions concerning the Account originated by
Creditor, even if Customer notifies Broker that Creditor is not legally entitled
to issue such Notice of Exclusive Control or instructions, unless Broker takes
the actions after it is served with an injunction, restraining order, or other
legal process enjoining it from doing so, issued by a court of competent
jurisdiction, and had a reasonable opportunity to act on the injunction,
restraining order or other legal process.


(d) Broker may rely on notices and communications it believes to have been given
by the appropriate party.


(e) If Broker believes in good faith that any funds or financial assets held
pursuant to this Agreement are subject to any order, judgment, decree,
injunction, notice of levy or other request for transfer of funds from a tax
authority, or other judicial or administrative process (individually and
collectively, “Government Order(s)”), Broker may comply with any such Government
Order without liability to any person, even though; (i) such Government Order
may later be cancelled, released, reversed, modified, vacated or the like; and
(ii) Broker has received a Notice of Exclusive Control.


(f) Broker will not be liable for any act taken or omitted by it under this
Agreement in good faith and in the exercise of its own best judgment.  Broker
will not be responsible for any delay in performance, or non-performance, of any
obligation hereunder to the extent that the same is due to circumstances beyond
its control or constitutes force majeure at law or in equity, including
equipment or communication malfunction.
4

--------------------------------------------------------------------------------



(g) In the event that Broker is sued or becomes involved in litigation or other
proceedings as a result of complying with instructions from Creditor or
Customer, as the case may be, each of Customer and Creditor agree that Broker
shall be entitled to charge all the costs and fees (including reasonable
attorneys’ fees and expenses) incurred by it in connection with such litigation
to the assets in the Account, or in Broker’s sole discretion, to the assets in
any other account of Customer held by or through Broker and to withdraw such
sums as the costs and charges accrue, and Customer shall be personally liable to
Broker for any deficiency resulting therefrom.


Section 7. Indemnity. Customer shall indemnify and hold harmless Broker, its
affiliates, their respective officers, directors, employees and agents from and
against any and all losses, claims, causes of action, liabilities, lawsuits,
demands and/or damages, including, without limitation, any and all court costs
and reasonable attorneys’ fees and expenses (collectively, “Losses”) arising out
of or in connection with this Agreement, or any action or failure to act by
Broker with respect to this Agreement, including but not limited to compliance
with instructions from Creditor in accordance with this Agreement.  


Section 8. Conflict with Other Agreements.


(a) Broker hereby confirms and agrees that it has not entered into, and until
termination of this Agreement or the express written approval of Creditor will
not enter into, any agreement with any other person relating to the Account
and/or any financial assets credited thereto.


(b) The parties agree that the terms of the Customer Agreement shall continue to
apply to the Account.   In the event of a conflict between the express terms of
this Agreement and the Customer Agreement, the terms of this Agreement shall
prevail.


Section 9. Representations.


(a) Creditor represents and covenants that: (i) it is authorized to enter into
this Agreement and perform its obligations hereunder; (ii) the person who is
executing this Agreement on its behalf is duly authorized to sign this Agreement
in its name; and (iii) if the Account qualifies as an employee benefit plan as
defined in Section 3(3) of the Employee Retirement Income Security Act, it is
not a party in interest with respect to such plan.


(b) Customer represents and covenants that: (i) the Account does not presently
and at no time shall contain (A any securities on margin, (B) physical
securities or (C) securities pledged to a third party other than Broker and
Creditor; (ii) it is authorized to enter into this Agreement and perform its
obligations hereunder; and (iii) the person who is executing this Agreement on
its behalf is duly authorized to sign this Agreement in its name.


(c) Broker represents and covenants that: (i) it is authorized to enter into
this Agreement and perform its obligations hereunder; and (ii) the person who
executed this Agreement on its behalf is duly authorized to sign this Agreement
in its name.
5

--------------------------------------------------------------------------------



Section 10. Changes in Writing. No modification, amendment or waiver of any
provision of this Agreement nor consent to any departure by any party therefrom
will be binding unless made in writing signed by all parties hereto, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.


Section 11. Notices.  Except as otherwise set forth herein, all notices,
demands, requests, consents, approval, and other communications (“Notices”)
required or permitted hereunder must be in writing and shall be deemed effective
upon receipt if (i) delivered personally, (ii) sent by email with confirmation
of delivery, or (iii) sent by nationally recognized overnight courier service,
freight pre-paid, addressed to the party at the address set forth below:


If to Customer: David E. Chymiak, individually and as Trustee
The David E. Chymiak Trust
21553 E. Apache Street
Catoosa, OK  74015
Email:  dave@tulsat.com
__________________


If to Creditor: ADDvantage Technologies Group, Inc.
1221 E. Houston
Broken Arrow, OK  74012
Email:  sfrancis@addvantagetech.com


If to Broker: Charles Schwab & Co., Inc.
El Paso Operations Center
P.O. Box 982600 
El Paso, TX 79998-2600
Account # 2334-1050 


Any party may change its address for notices on three (3) business days’ written
notice to the other parties.


Section 12. Counterparts.  This Agreement may be signed in any number of
counterpart copies and by the parties hereto on separate counterparts, but all
such copies shall constitute one and the same instrument.


Section 13. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma, without giving effect to any
conflicts of law provisions thereof.


Section 14. Successors and Assigns.  This Agreement will be binding upon, and
shall inure to the benefit of the parties hereto and their respective corporate
successors or heirs and personal representatives who obtain such rights solely
by operation of law.  Creditor may assign its rights hereunder only with the
express written consent of Broker and by sending written notice of such
assignment to Customer.
6

--------------------------------------------------------------------------------



Section 15. Entire Agreement.  This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement among the
parties relative to its subject matter, and supersedes all other prior
agreements and understandings (except for the Customer Agreement), both written
and oral, among the parties concerning its subject matter.


Section 16. Termination; Survival.  Creditor may terminate this Agreement by
written notice to Broker and Customer.  If Creditor notifies Broker that
Creditor’s security interest in the Account has terminated, this Agreement will
immediately terminate. The provisions of Section 6 and 7 hereof shall survive
termination of this Agreement.










Signatures Appear on the Following Page.
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.







“BROKER”
[CHARLES SCHWAB & Co., INC.]

By: ______________________


Name:
________________


Title:
________________






“CREDITOR”
ADDVANTAGE TECHNOLOGIES GROUP, INC.,



By: ________________________
Name:
Title:




“CUSTOMER”




______________________________
David E. Chymiak, individually and
as Trustee of the David E. Chymiak Trust


8

--------------------------------------------------------------------------------

SCHEDULE A


[ATTACH LIST OF ASSETS]


9

--------------------------------------------------------------------------------

EXHIBIT A




NOTICE OF EXCLUSIVE CONTROL


Date:


To: [Charles Schwab & Co., Inc.](Broker)
_______________
_______________


Re: Account no. ________ owned by David E. Chymiak, individually and as Trustee
of the David E. Chymiak Trust (“Customer”)
and pledged to ADDvantage Technologies Group, Inc. (“Creditor”)


Dear Sir/Ms.:


This is to notify Broker that the above-referenced account and all funds and
financial assets credited thereto (“Account”) are now under the exclusive
control of Creditor.  Broker is hereby instructed to stop acting upon the
instruction of Customer with respect to the Account and the funds and financial
assets credited to the Account.  Creditor warrants to Broker that this Notice of
Exclusive Control is authorized.


Very truly yours,






ADDvantage Technologies Group, Inc.




By: ________________________
Print Name: ___________________




10

--------------------------------------------------------------------------------



Exhibit F
Transition Services Agreement


TRANSITION SERVICES AGREEMENT
This Transition Services Agreement, dated as of ________________1 (this
"Agreement"), is entered into between ADDvantage Technologies Group, Inc., an
Oklahoma corporation and ("Seller"), and Leveling 8 Inc, an Oklahoma corporation
("Buyer").
RECITALS
 WHEREAS, Buyer and Seller have entered into that certain Stock Purchase
Agreement, dated as of December 26, 2018, (the "Purchase Agreement"), pursuant
to which Seller has agreed to sell and assign to Buyer, and Buyer has agreed to
purchase and acquire from Seller, all the outstanding capital stock and
membership interests of certain wholly-owned subsidiaries of Seller (the
“Companies”) as such term is defined in the Purchase Agreement;
 WHEREAS, in order to ensure an orderly transition of the business of the
Companies (the “Business”) to the Buyer and as a condition to completing the
transactions contemplated by the Purchase Agreement, Buyer and Seller have
agreed to enter into this Agreement, pursuant to which Seller will provide, or
cause its Affiliates to provide, Buyer and the Companies with certain services
on a transitional basis and subject to the terms and conditions set forth
herein; and
 WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in the Purchase Agreement.
 NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, Buyer and Seller hereby agree as follows:
ARTICLE I 
Services
Section 1.01 Provision of Services.
(a) Seller agrees to provide, or to cause its Affiliates to provide, the
services set forth on Exhibit A hereto (the “Services”) to Buyer and the
Companies on the terms and conditions set forth in this Agreement.


1 The Closing Date.

11

--------------------------------------------------------------------------------

(b) Subject to Section 2.03, Section 2.04 and Section 3.05, the obligations of
Seller under this Agreement to provide the Services shall terminate on
___________2 (the "End Date"); provided, that Buyer may upon thirty (30) days
prior written notice to Seller terminate this Agreement and Seller’s obligations
hereunder at a date before the End Date.
Section 1.02 Standard of Service.
(a) Seller represents, warrants and agrees that the Services shall be provided
in good faith, and in a manner generally consistent with the historical
provision of the Services and with the same standard of care as historically
provided. Subject to Section 1.03, Seller agrees to assign sufficient resources
and qualified personnel as are reasonably required to perform the Services in
accordance with the standards set forth in the preceding sentence.
(b) Except as expressly set forth in Section 1.02(a) or in any contract entered
into hereunder, Seller makes no representations and warranties of any kind,
implied or expressed, with respect to the Services, including, without
limitation, no warranties of merchantability or fitness for a particular
purpose, which are specifically disclaimed. Buyer acknowledges and agrees that
this Agreement does not create a fiduciary relationship, partnership, joint
venture or relationships of trust or agency between the parties and that all
Services are provided by Seller as an independent contractor.
Section 1.03 Third-Party Service Providers.  It is understood and agreed that
Seller has been retaining, and will continue to retain, third-party service
providers to provide some of the Services to Buyer and the Companies. In
addition, Seller shall have the right to hire other third-party subcontractors
to provide all or part of any Service hereunder; provided, however, that in the
event such subcontracting is inconsistent with past practices or such
subcontractor is not already engaged with respect to such Service as of the date
hereof, Seller shall obtain the prior written consent of Buyer to hire such
subcontractor, such consent not to be unreasonably withheld. Seller shall in all
cases retain responsibility for the provision of Services to be performed by any
third-party service provider or subcontractor or by any of Seller's Affiliates.
Section 1.04 Access to Premises.
(a) In order to enable the provision of the Services by Seller, Buyer agrees
that it shall provide to Seller's and its Affiliates' employees and any
third-party service providers or subcontractors who provide Services, at no cost
to Seller, access to the premises, facilities, assets and books and records of
the Buyer, the Companies and the Business, in all cases to the extent necessary
for Seller to fulfill its obligations under this Agreement.  Buyer acknowledges
and agrees that Seller and its employees and third party


2 [ninety (90) days following the closing date]

2

--------------------------------------------------------------------------------

service providers may, in addition to performing the Services, perform similar
services for Seller and its subsidiaries on such premises and using the
facilities and assets of the Buyer and its Affiliates.
(b) Seller agrees that all of its and its Affiliates' employees and any
third-party service providers and subcontractors, when on the property of Buyer
or its Affiliates or when given access to any equipment, computer, software,
network or files owned or controlled by Buyer or its Affiliates, shall conform
to the policies and procedures of Buyer concerning health, safety and security
which are made known to Seller in advance in writing.
ARTICLE II 
Compensation
Section 2.01 Responsibility for Wages and Fees.  For such time as any employees
of Seller or any of its Affiliates are providing the Services under this
Agreement, (a) such employees will remain employees of Seller or such Affiliate,
as applicable, and shall not be deemed to be employees of Buyer for any purpose,
and (b) Seller or such Affiliate, as applicable, shall be solely responsible for
the payment and provision of all wages, bonuses and commissions, employee
benefits, including severance and worker's compensation, and the withholding and
payment of applicable Taxes relating to such employment.
Section 2.02 Terms of Payment and Related Matters.
(a) As consideration for provision of the Services, Buyer shall pay Seller an
amount equal to all G & A Expenses as such term is defined below.  In addition
to such amount, in the event that Seller or any of its Affiliates incurs
reasonable and documented out-of-pocket expenses in the provision of any
Service, including, without limitation, license fees and payments to third-party
service providers or subcontractors, but excluding payments made to employees of
Seller or any of its Affiliates pursuant to Section 2.01 (such included
expenses, collectively, "Out-of-Pocket Costs"), Buyer shall reimburse Seller for
all such Out-of-Pocket Costs in accordance with the invoicing procedures set
forth in Section 2.02(b).
(b) Subject to the terms and conditions hereof:
(i) Seller shall provide Buyer, in accordance with Section 6.01 of this
Agreement, with periodic invoices, which shall set forth in reasonable detail,
with such supporting documentation as Buyer may reasonably request with respect
to Out-of-Pocket Costs, amounts payable under this Agreement; and
(ii) payments pursuant to this Agreement shall be made within thirty (30) days
after the date of receipt of an invoice by Buyer from Seller.
3

--------------------------------------------------------------------------------

(c) As used herein, the term G & A Expenses shall mean (i) all labor costs,
including all salaries, wages, overtime pay, fringe benefits, profit sharing,
401-K, health insurance, life insurance, workers compensation insurance, holiday
pay, vacation pay, bonuses, safety and employee relations expenses, termination
payments and other similar costs and expenses of the Seller’s personnel
performing the Services; (ii) all occupancy costs, including telephone, rent,
office supplies, postage, office equipment, insurances costs and other similar
costs and expenses related to the performance of the Services; and (iii) all
taxes and similar expenses related to the provision of the Services.  It is the
intent of the parties that the compensation set forth in this Agreement
reasonably approximate the cost of providing the Services, including the cost of
employee wages and compensation, without any intent to cause Seller to receive
profit or incur loss. If at any time Seller believes that the payments
contemplated hereunder are materially insufficient to compensate it for the cost
of providing the Services it is obligated to provide hereunder, or Buyer
believes that the payments contemplated herein materially overcompensate Seller
for such Services, such party shall notify the other party as soon as possible,
and the parties hereto will commence good faith negotiations toward an agreement
in writing as to the appropriate course of action with respect to pricing of
such Services for future periods.
Section 2.03 Extension of Services.  The parties agree that Seller shall not be
obligated to perform any Service after the End Date; provided, however, that if
Buyer desires and Seller agrees to continue to perform any of the Services after
the End Date, the parties shall negotiate in good faith to determine an amount
that compensates Seller for all of its costs for such performance, including the
time of its employees and its Out-of-Pocket Costs. The Services so performed by
Seller after the End Date shall continue to constitute Services under this
Agreement and be subject in all respects to the provisions of this Agreement for
the duration of the agreed-upon extension period.
Section 2.04 Terminated Services.  Upon expiration or termination of this
Agreement, Seller shall have no further obligation to provide the Services and
Buyer will have no obligation to pay any future compensation or Out-of-Pocket
Costs relating to such Services (other than for or in respect of Services
already provided in accordance with the terms of this Agreement and received by
Buyer prior to such expiration or termination).
Section 2.05 Invoice Disputes.  In the event of an invoice dispute, Buyer shall
deliver a written statement to Seller no later than ten (10) days prior to the
date payment is due on the disputed invoice listing all disputed items and
providing a reasonably detailed description of each disputed item. Amounts not
so disputed shall be deemed accepted and shall be paid, notwithstanding disputes
on other items, within the period set forth in Section 2.02(b). The parties
shall seek to resolve all such disputes expeditiously
4

--------------------------------------------------------------------------------

and in good faith. Seller shall continue performing the Services in accordance
with this Agreement pending resolution of any dispute.
Section 2.06 No Right of Setoff.  Each of the parties hereby acknowledges that
it shall have no right under this Agreement to offset any amounts owed (or to
become due and owing) to the other party, whether under this Agreement, the
Purchase Agreement or otherwise, against any other amount owed (or to become due
and owing) to it by the other party.
Section 2.07 Taxes.  Buyer shall be responsible for all sales or use Taxes
imposed or assessed as a result of the provision of Services by Seller.
ARTICLE III 
Termination
Section 3.01 Termination of Agreement.  Subject to Section 3.04, this Agreement
shall terminate in its entirety (i) on the date upon which Seller shall have no
continuing obligation to perform any Services as a result of each of their
expiration or termination in accordance with Section 1.01(b) or Section 3.02 or
(ii) in accordance with Section 3.03.
Section 3.02 Breach.  Any party (the "Non-Breaching Party") may terminate this
Agreement, in whole but not in part, at any time upon prior written notice to
the other party (the "Breaching Party") if the Breaching Party has failed (other
than pursuant to Section 3.05) to perform any of its material obligations under
this Agreement, and such failure shall have continued without cure for a period
of fifteen (15) days after receipt by the Breaching Party of a written notice of
such failure from the Non-Breaching party seeking to terminate such service. For
the avoidance of doubt, non-payment by Buyer for a Service provided by Seller in
accordance with this Agreement and not the subject of a good-faith dispute shall
be deemed a breach for purposes of this Section 3.02.
Section 3.03 Insolvency.  In the event that either party hereto shall (i) file a
petition in bankruptcy, (ii) become or be declared insolvent, or become the
subject of any proceedings (not dismissed within sixty (60) days) related to its
liquidation, insolvency or the appointment of a receiver, (iii) make an
assignment on behalf of all or substantially all of its creditors, or (iv) take
any corporate action for its winding up or dissolution, then the other party
shall have the right to terminate this Agreement by providing written notice in
accordance with Section 6.01.
Section 3.04 Effect of Termination.  Upon termination of this Agreement in its
entirety pursuant to Section 3.01, all obligations of the parties hereto shall
terminate,
5

--------------------------------------------------------------------------------

except for the provisions of Section 2.04, Section 2.06, Section 2.07, Article
IV, Article V and Article VI, which shall survive any termination or expiration
of this Agreement.
Section 3.05 Force Majeure.  The obligations of Seller under this Agreement
shall be suspended during the period and to the extent that Seller is prevented
or hindered from providing a Service, or Buyer is prevented or hindered from
receiving such Service, due to any of the following causes beyond such party's
reasonable control (such causes, "Force Majeure Events"): (i) acts of God, (ii)
flood, fire or explosion, (iii) war, invasion, riot or other civil unrest, (iv)
Governmental Order or Law, (v) actions, embargoes or blockades in effect on or
after the date of this Agreement, (vi) action by any Governmental Authority,
(vii) national or regional emergency, (viii) strikes, labor stoppages or
slowdowns or other industrial disturbances, (ix) shortage of adequate power or
transportation facilities, or (x) any other event which is beyond the reasonable
control of such party. The party suffering a Force Majeure Event shall give
notice of suspension as soon as reasonably practicable to the other party
stating the date and extent of such suspension and the cause thereof, and Seller
shall resume the performance of its obligations as soon as reasonably
practicable after the removal of the cause. Neither Buyer nor Seller shall be
liable for the nonperformance or delay in performance of its respective
obligations under this Agreement when such failure is due to a Force Majeure
Event. The End Date shall be automatically extended for a period of time equal
to the time lost by reason of the suspension.
ARTICLE IV 
Confidentiality
Section 4.01 Confidentiality.
(a) During the term of this Agreement and thereafter, the parties hereto shall,
and shall instruct their respective representatives to, maintain in confidence
and not disclose the other party's financial, technical, sales, marketing,
development, personnel, and other information, records, or data, including,
without limitation, customer lists, supplier lists, trade secrets, designs,
product formulations, product specifications or any other proprietary or
confidential information, however recorded or preserved, whether written or oral
(any such information, "Confidential Information"). Each party hereto shall use
the same degree of care, but no less than reasonable care, to protect the other
party's Confidential Information as it uses to protect its own Confidential
Information of like nature. Unless otherwise authorized in any other agreement
between the parties, any party receiving any Confidential Information of the
other party (the "Receiving Party") may use Confidential Information only for
the purposes of fulfilling its obligations under this Agreement (the "Permitted
Purpose"). Any Receiving Party may disclose such Confidential Information only
to its representatives who have a need to know such information for the
Permitted Purpose and who have been advised of the terms of this Section 4.01
and the Receiving Party shall be liable for any breach of these
6

--------------------------------------------------------------------------------

confidentiality provisions by such Persons; provided, however, that any
Receiving Party may disclose such Confidential Information to the extent such
Confidential Information is required to be disclosed by any applicable law,
regulation or Governmental Order, in which case the Receiving Party shall
promptly notify, to the extent possible, the disclosing party (the "Disclosing
Party"), in which case the Receiving Party shall only disclose such Confidential
Information that it is advised by its counsel in writing that it is legally
bound to disclose under such law, regulation or Governmental Order.
(b) Notwithstanding the foregoing, "Confidential Information" shall not include
any information that: (i) was publicly known at the time of disclosure to it, or
has become publicly known through no act of the Receiving Party or its
representatives in breach of this Section 4.01; (ii) was rightfully received
from a third party without a duty of confidentiality; or (iii) was developed by
it independently without any reliance on the Confidential Information.
(c) Upon demand by the Disclosing Party at any time, or upon expiration or
termination of this Agreement with respect to any Service, the Receiving Party
agrees promptly to return or destroy, at the Disclosing Party's option, all
Confidential Information. If such Confidential Information is destroyed, an
authorized officer of the Receiving Party shall certify to such destruction in
writing.
(d) Each Receiving Party acknowledges that its unauthorized use or disclosure of
any Confidential Information of the Disclosing Party may cause irreparable
injury to the Disclosing Party for which it would have no adequate remedy at
law, and that, therefore, any actual or contemplated breach of this Agreement
shall entitle the Disclosing Party to seek immediate injunctive relief
prohibiting such breach, in addition to any other rights and remedies available
to it, and that the Disclosing Party shall be entitled to such relief without
the necessity of posting bond or proving the likelihood or amount of such
damages.  In the event of litigation to enforce any rights or obligations
hereunder, the prevailing Party shall be entitled to reimbursement by the other
for all costs and expenses, including but not limited to attorney fees, incurred
by the former in connection with such litigation.
ARTICLE V 
Limitation on Liability; Indemnification
Section 5.01 Limitation on Liability.  In no event shall Seller have any
liability to Buyer under any provision of this Agreement for any indirect or
consequential damages of Buyer, including loss of future revenue or income, loss
of business reputation or opportunity relating to the breach or alleged breach
of this Agreement, or diminution of value or any damages based on any type of
multiple, whether based on statute, contract, tort or otherwise, and whether or
not arising from Seller’s sole, joint, or concurrent negligence, strict
liability, criminal liability or other fault; provided, however, that the
foregoing clause shall not be deemed to exonerate Seller from potential
liability for special or punitive damages, if any,
7

--------------------------------------------------------------------------------

awarded to Buyer by a court with jurisdiction by reason of a willful or reckless
breach by Seller of its obligations as a Receiving Party under Article IV of
this Agreement. Buyer acknowledges that the Services to be provided to it
hereunder are subject to, and that its remedies under this Agreement are limited
by, the applicable provisions of Section 1.02, including the limitations on
representations and warranties with respect to the Services.  In addition,
Seller’s maximum liability to Buyer under this Agreement shall not, in any
event, exceed the amount of compensation actually paid to Seller for the
performance of the Services.
Section 5.02 Indemnification. Subject to the limitations set forth in Section
5.01, Seller shall indemnify, defend and hold harmless Buyer and its Affiliates
and each of their respective representatives (collectively, the "Buyer
Indemnified Parties") from and against any and all Losses of the Buyer
Indemnified Parties relating to, arising out of or resulting from the gross
negligence or willful misconduct of Seller or its Affiliates or of any third
party that provides a Service to Buyer pursuant to Section 1.03 in connection
with the provision of, or failure to provide, any Services to Buyer.  Buyer
shall indemnify, defend and hold harmless Seller and its Affiliates and each of
their respective representatives (collectively, the “Seller Indemnified
Parties”) from and against any and all Losses of the Seller Indemnified Parties
relating to Seller’s performance of the Services except for those Losses as to
which Seller is obligated to indemnify Buyer under the preceding sentence.
ARTICLE VI 
Miscellaneous
Section 6.01 Notices.  All invoices, notices, requests, consents, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been given: (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient; or (d)
on the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
6.01):
(a) if to Seller:
ADDvantage Technologies Group, Inc.
1221 East Houston St.
Broken Arrow, OK 74012
Facsimile:  (918) 251-0792
8

--------------------------------------------------------------------------------


E-mail:  sfrancis@addvantagetech.com
Attention:  Chief Financial Officer
(b) if to Buyer:
Leveling 8 Inc
21553 E. Apache Street
Catoosa, OK 74015
E-mail:  dave@tulsat.com
Attention:  Dave Chymiak, President


Section 6.02 Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
Section 6.03 Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
Section 6.04 Entire Agreement.  This Agreement, including all Exhibits hereto,
constitutes the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event and to the extent that there is a
conflict between the provisions of this Agreement and the provisions of the
Purchase Agreement as it relates to the Services hereunder, the provisions of
this Agreement shall control.
Section 6.05 Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.  Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed.
Section 6.06 No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and
9

--------------------------------------------------------------------------------

nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.
Section 6.07 Amendment and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No failure to exercise, or delay in exercising, any right, remedy,
power or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.
Section 6.08 Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Oklahoma without giving effect to any choice or conflict of law provision or
rule (whether of the State of Oklahoma or any other jurisdiction) that would
cause the application of Laws of any jurisdiction other than those of the State
of Oklahoma. Any legal suit, action or proceeding arising out of or based upon
this agreement or the transactions contemplated hereby may be instituted in the
federal courts of the United States of America or the courts of the state of
Oklahoma in each case located in the city of Tulsa, Oklahoma and Tulsa County,
Oklahoma, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding. Service of process, summons,
notice or other document by mail to such party's address set forth herein shall
be effective service of process for any suit, action or other proceeding brought
in any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any suit, action or any proceeding in such
courts and irrevocably waive and agree not to plead or claim in any such court
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.
Section 6.09 Waiver of Jury Trial.  Each party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this agreement or the transactions contemplated
hereby. Each party to this agreement certifies and acknowledges that (a) no
representative of any other party has represented, expressly or otherwise, that
such other party would not seek to enforce the foregoing waiver in the event of
a legal action, (b) such party has considered the implications of this waiver,
(c) such party makes this waiver voluntarily, and (d) such party has been
induced to enter into this agreement by, among other things, the mutual waivers
and certifications in this Section 6.09.
10

--------------------------------------------------------------------------------

Section 6.10 Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.






[SIGNATURE PAGE FOLLOWS]


11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.



 
LEVELING 8 INC
 
 
By: __________________________
Name: David Chymiak
Title:  President
 




 
ADDVANTAGE TECHNOLOGIES GROUP, INC.
 
 
By: __________________________
Name:
Title:

12

--------------------------------------------------------------------------------

EXHIBIT A


SERVICES
·
Accounting Services:

o
Processing and payment of approved vendor invoices

o
Process payments received from customers to customer accounts

o
Credit and collection services – set up and review for credit worthiness of new
customers, review and approve sales orders for customers on credit terms that
are over their credit limits, collect outstanding invoices

o
Monthly close process – perform normal month end accounting close processes
within Seller’s normal policy and procedures and report income statement and
balance sheet results

o
Sales tax returns – complete and submit sales tax returns for the purchased
entities as necessary and applicable

o
Assist Buyer and personnel of the Companies with accounting and/or Sage ERP
questions as necessary

·
Human Resources:

o
Payroll – process bi-weekly payroll for each of the Companies through the ADP
system

o
New employees – assist with recruiting for open or new positions; process proper
paperwork to on-board employees including background check and drug testing and
coordination of benefits

o
Employee terminations – assist employee manager with termination of employees
including, but not limited to, communication with terminated employee, any
paperwork necessary and coordination of continuing benefits

o
Workers Compensation Claims – assist and/or process as necessary any workers
compensation claims on behalf of employees

o
401(k) – process and maintain employee contributions and loans

o
Benefit plans – maintain and process payments for various medical and other
insurance benefit plans on behalf of the purchased entities

o
Separate all employee benefit and 401(k) plans from the Seller’s plans into
their own plans and select service provider vendors as necessary

o
Handle as necessary any employee-related issues

·
Information Technology:

o
Maintain the network infrastructure across all of the Companies’ platforms

o
Maintain the Sage ERP system across each of the Companies and assist employees
as necessary for various requests

o
Separate any IT-related contracts from Seller contracts into their own contracts

·
General:

o
Assist in hiring and training of personnel as necessary across all of the above
functions in order to transition the services to the Buyer



13

--------------------------------------------------------------------------------



Schedule 2.06
Collateral


Collateral Item Release Amount
Johns Creek, GA $1,800,000.00
Broken Arrow, OK $1,000,000.00
Warminster, PA $145,000.00
Sedalia, MO $270,000.00
AEY Stock $3,300,000.00
Schwab Stock $1,500,000.00
Account